Citation Nr: 9916164	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  95-31 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to an increased (compensable) evaluation for 
service-connected residuals of a left pubic symphysis 
fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel


INTRODUCTION

The veteran had active service from February 1951 to February 
1954.

This appeal to the Board of Veterans' Appeals (the Board) is 
from rating actions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California. 

In April 1997, the Board remanded this case for further 
evidentiary development.  Those actions have been completed 
and this case is properly before the Board for adjudication 
upon the merits at this time.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of these claims have been obtained by the RO, to 
the extent possible.

2. The evidence is in relative equipoise as to whether there 
is a direct causal relationship between the veteran's 
service-connected left hip disability and his low back 
disability.

3. The veteran's service-connected residuals, left pubic 
symphysis fracture is well healed although x-rays show 
osteoarthritis; the clinical residuals of that inservice 
injury precipitated current minimal limitations of motions 
particularly on flexion and abduction, and characteristic 
pain on motion without muscle spasm or loss of lateral spine 
motion or other comparable symptomatology.

CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in favor of the veteran, 
low back disability is proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. 1110, 1131, 
5107 (West 1991); 38 C.F.R. § 3.310(a)(1998).

2. The criteria for an increased (compensable) rating of 10 
percent for residuals, left pubic symphysis fracture, are 
met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.2, 4.7, 4.20, 
4.40, 4.45, 4.59, 4.71, Diagnostic Code 5294 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Facts

The veteran's service medical records reflect that during his 
February 1951 entrance examination, he was clinically 
evaluated as normal.  During service the veteran was injured 
when his truck rolled off of a cliff.  In November 1951, the 
veteran was treated for a simple pelvic fracture.    During 
examination, he denied any back deformities, tenderness, 
swelling, or discoloration.  Upon discharge from service in 
February 1954, the veteran was clinically evaluated as 
normal.

The veteran filed his original claim for entitlement to 
service connection for a fracture of the pelvis in May 1954.

During a June 1954 VA examination, the veteran reported that 
due to the residuals of his fractured pelvis, he was unable 
to sit for any length of time on his left hip.  He complained 
that his back was painful.  Upon examination, the examiner 
noted malaise of the back.  

February 1956 lumbar spine and sacroiliac joints x-rays 
revealed developmental anomaly of the lamina of L5.  The 
symmetry of the spine was regular and periosteal borders were 
smooth and the articular surfaces were not involved.  X-rays 
of the pelvis, hips, and proximal end of the shaft of the 
femur revealed no evidence of old or recent disease or 
injury.  The examiner's diagnosis was spina bifida occulta.  
Thereafter, the veteran was treated for back complaints in 
September 1956 and July 1957.

In a June 1954 rating action, the RO granted service 
connection for residuals of a fractured pubic pelvis and 
assigned a noncompensable evaluation.

In April 1990, the veteran requested an increased evaluation 
for his service-connected residuals of a fractured pelvis and 
filed his claim for entitlement to service connection for a 
back disability.  The veteran presented a January 1990 
private medical statement which reflected that the veteran's 
present lumbosacral spine disability was related to his jeep 
accident in service.  A March 1990 private medical statement 
reiterated that  the 1951 in-service injury was related to 
the present lesions causing the spinal stenosis.  The 
examiner noted that the veteran underwent a laminectomy of 
the L4-5 with decompression of the associated nerves.

In a May 1990 rating action, the RO denied entitlement to an 
increased evaluation for service-connected residuals, 
fracture of left pubic symphysis and denied entitlement to 
service connection for residuals, status-post L4-5 
laminectomy, decompression.

Thereafter, the veteran submitted VA outpatient treatment 
records from September and October 1989 which reflected 
treatment for spinal stenosis.

In July 1990, the RO continued its denial of entitlement to 
service connection for L4-5 back injury.  The veteran filed a 
timely notice of disagreement (NOD) in August 1990.  The 
veteran failed to perfect his appeal.

In August 1993, the veteran sought an increased evaluation 
for his service-connected left pelvis disability.

In October 1993, the veteran submitted a private medical 
statement that reported that the veteran had been treated for 
pelvic and back complaints prior to and subsequent to 
reductive surgery.  The examiner noted that the veteran 
required consistent care for structural integrity and pain 
control.  The examiner opined that the veteran's present 
disabilities were the direct result of degenerative changes 
arising from the crushing injury in service.

In November 1993, the RO denied entitlement to an increased 
evaluation for service-connected pelvic condition and 
determined that the veteran had not presented new and 
material evidence to reopen the previously denied claim for 
entitlement to service connection for a low back disability.  
The veteran filed a timely NOD in February 1994.

During his May 1994 RO hearing, the veteran requested that 
his hearing transcript to be used is lieu of a VA form 9 to 
prefect his appeal.  The veteran stated that since his 1951 
accident, he experienced pain in his hips and legs.  He 
stated that during service, he was told to take iron pills 
and exercise.  After service, he sought treatment with 
private practitioners, chiropractors, and acupressurists to 
alleviate the pain.  In 1990, he underwent a laminectomy of 
the fifth lumbar vertebra and his pain subsided for a short 
time.    He stated that his physician told him that his back 
pain was related to his in-service injury.  He stated that he 
had been in pain every day since his discharge from service.  
He reported that he also underwent surgery on the sixth 
cervical vertebra because it was herniated.  He testified 
that he did not pursue his claim earlier because he was young 
and assumed that all soldiers were injured, and that only the 
most seriously injured sought assistance.  He stated that he 
sought treatment for his pain after service but was more 
concerned about providing for his family.  He stated that his 
present physicians diagnosed arthritis.  He stated that he 
had problems with the hip and pelvis everyday of his life.  
He reported constant pain that was best relieved by an 
acupressurist.  He reported that many positions including 
lying down and sitting caused him aggravated pain.  He stated 
that he took aspirin and Motrin for his pain.

In his July 1994 decision, the RO denied entitlement to an 
increased evaluation for service-connected fracture of the 
left pubic symphysis and determined that no new and material 
evidence to reopen the claim for entitlement to service 
connection for low back disability had been presented.  In a 
December 1994 rating action, the RO denied entitlement to 
service connection for cervical stenosis as secondary to the 
service-connected pelvis disability and denied entitlement to 
service connection for lumbar stenosis as secondary to the 
service-connected pelvis disability.

In March 1995, the veteran submitted an additional private 
medical statement that reflected that the veteran had been 
chiropractically treated periodically since 1965 for low 
back, left hip, and leg pains stemming from his 1951 injury.

In July 1995, the veteran underwent VA orthopedic 
examination.  The veteran reported back pain but not  as much 
as before his surgery.  He denied taking any pain medication.  
He stated that he walked four miles daily.  Upon examination, 
the examiner noted normal upright posture and no fixed 
deformities.  Spasms along the paraspinous were present.  
Upon range of motion testing, the veteran's forward flexion 
was to 80 degrees; backward extension was to 20 degrees; left 
and right lateral flexion were to 15 degrees each; and 
rotation to the left and the right was within normal limits.  
No objective pain on motion was noted.  The examiner noted no 
neurological deficits and no leg length discrepancies.  The 
examiner's diagnoses included chronic low back pain, status-
post laminectomy in 1989 secondary to spinal stenosis.  The 
examiner noted that in light of the forty year gap between 
injury and the diagnosis and the fact that spinal stenosis 
involved not only the lower spine but also cervical spine, it 
was unlikely to be caused by the injury in 1951.  The 
examiner opined that the low back disability was an 
independent arthritic predisposition.

In January 1996, the RO continued it's denial of entitlement 
to an increased evaluation for service-connected pelvis 
disability and the determination that no new and material 
evidence had been presented to reopen the claim for service 
connection for low back disability.

In a February 1996 statement to the RO, the veteran 
reiterated his disagreement with the previous denials of 
benefits.  He stated that his July 1995 VA examination was 
inadequate and unprofessional.

In April 1997, the Board determined that new and material 
evidence had been presented and reopened the claim for 
entitlement to service connection for low back disability and 
remanded this case to the RO for further development.  The 
Board requested additional evidentiary development including 
VA orthopedic examination.

Thereafter, additional private medical records from December 
1965 to June 1991 were associated with the claims file.  In 
December 1965, the veteran complained of low back and left 
leg pain.  In June 1991, the veteran was treated for cervical 
and back complaints.

Pursuant to the RO's request for more information, the 
veteran submitted a statement in November 1997 which reflects 
that he was treated in North Korea in 1951 and evacuated for 
further treatment for his fractured pelvis.  He was 
hospitalized on Kyushu Island, Japan and at the Yokosuka 
Naval Hospital.  Thereafter, he was transported to Travis Air 
Base Hospital and then Oak Knoll Naval Hospital.  He returned 
to duty in 1952 at Camp Pendleton, California.  He provided a 
list of his post-service treatments and examiners as well.

In March 1998, the National Personnel Records Center 
responded to the RO that no additional service medical 
records were located.

In March 1998, the veteran underwent VA joints examination. 
The veteran reiterated his history of hip and back injury and 
complaints.  He reported episodes of numbness down the leg 
more significant on the left than the right.  He stated that 
his exercise was limited by discomfort.  The veteran reported 
that he took Advil, baby aspirin, Excedrin, and occasionally 
Valium.  He presented a history of chiropractic and 
acupressure treatment.  He reported that after standing for 
extended periods of time, he walked with a slight limp.  He 
reported pain with twisting activities such as getting in and 
out of a car.  He stated that occasionally he used a brace 
but denied using a cane.

Upon examination, the examiner noted a well-healed 
longitudinal scar in the midline of the lumbosacral spine.  
No localized tenderness or spasm was noted in that area.  The 
examiner noted some mild tenderness over the right greater 
trochanter.  No sciatic notch tenderness was present.  Upon 
range of motion testing, the veteran's forward flexion was to 
within 40 centimeters of the floor with slow movement.  The 
veteran had 10 degrees of extension which was more painful 
than the flexion.  Lateral bending was 15 degrees to the left 
and the right and lateral rotation was 20 degrees to the left 
and the right.  Supine straight-leg raise could get to 90 
degrees before it became painful along the hamstring up into 
the lower back.  The examiner noted that the veteran's 
sensation was diffusely decreased on the left side however it 
did not seem to follow specific anatomic distribution.  

The veteran did not have any pain with AP or collateral 
compression of the pelvis. He had limited motion of the hips.  
In the supine position he had 100 degrees of forward flexion 
on the right compared with 100 degrees on the left.  He had 
about a 10 degree flexion contracture on the right side.  He 
could get about 10 degrees of extension in the prone 
position.  Abduction was 30 degrees on the right compared to 
35 degrees on the left.  Adduction was 25 degrees on the 
right compared to 25 degrees on the left.  The veteran had 
essentially no internal rotation in the supine position with 
the knee and hip bent and about 30 degrees of external 
rotation on the right compared to 35 degrees on the left.  
The examiner's impression was status-post injury to the 
pelvis from his accident while in service.  The examiner 
commented that there were notations that the veteran had a 
fracture of the transverse process of the L3.  He commented 
that it usually took a fair amount of force to cause a 
transverse process fracture with significant muscle 
involvement.  The examiner noted that the veteran had 
limitation of motion of the hips bilaterally.  The examiner 
noted that if the veteran did have enough force to cause a 
transverse process fracture and pelvic fracture, that it was 
certainly reasonable for him to have sustained injury to his 
lower back.  The examiner commented that the veteran had a 
history of back pain through his military career as well as 
after service.  The examiner noted that it appeared that the 
veteran had a progressive course of problems until he 
required a lumbar laminectomy.  The examiner noted however 
that the veteran was able to continue his avocational 
activities such as snorkeling.  The examiner determined that 
based upon the veteran's history and physical examination, 
that he could have sustained a sufficient injury to his back 
and pelvis that would have led to the present problems.   

X-rays of the pelvis revealed bilateral osteoarthritis.  
Lumbar spine x-rays revealed status-post L5 laminectomy with 
degenerative disc disease.  After review of the x-rays, the 
examiner submitted an addendum to his March 1998 examination 
report.  He stated that no fracture was identified in pelvic 
x-ryas although some bilateral osteoarthritic changes 
involving the hips with narrowing of the joint space and 
sclerosis of the roof of the acetabulum were present.  
Diffuse hyperostotic sclerosis of the spine was seen from the 
lumbosacral spine to the thoracic spine.  Diffuse idiopathic 
hyperostotic sclerosis changes were also present.  L5 disc 
space was narrow and showed degenerative joint disease of the 
facets and that those were also present at L5-S2.  Some 
spondylolisthesis at L4-5 was present as well as 
calcification of the aorta.  There was also evidence of a L5 
disc laminectomy.  The examiner concluded that there was no 
relationship of the spinal x-rays and the veteran's in-
service injury.

In March 1999, the veteran reiterated his disagreement with 
the previous denials.

II. Service connection for low back pain.

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. § 
5107(a).  That is, the veteran is found to have presented a 
claim which is not inherently implausible.  Furthermore, 
after examining the record, the Board is satisfied that 
sufficient relevant fact have been properly developed in 
regard to the veteran's claim and that no further assistance 
to him is required to comply with the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a).

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by the or (b) aggravated by 
a service-connected disability.  Id; Allen v. Brown, 7 Vet. 
App. 439, 488 (1995) (en banc).

In the veteran's June 1954 VA examination, the examiner noted 
malaise of the back after the veteran complained of back 
pain.  VA and private outpatient treatment records from 1956 
to present reflect treatment for low back complaints.  
Private medical statements from January 1990, March 1990, and 
October 1993 reflect opinions that the veteran's low back 
disability was related to his in-service injury. 

The July 1995 VA examiner opined after orthopedic 
examination, that the veteran's low back disability was an 
independent arthritic predisposition.  The March 1998 VA 
examiner commented that the veteran could have sustained a 
sufficient injury in service to cause his present low back 
disability.  However after review of x-ray findings, the 
examiner noted that there was no relationship between the 
spinal x-rays and the in-service injury.

The veteran testified that after his in-service accident, he 
experienced low back pain but did not seek treatment because 
he did not feel that it was appropriate.  He reported low 
back pain every day since his discharge from service and 
detailed extensive post-service treatment.

While it is clear that the evidence of record does not 
demonstrate the veteran's low back disability is of service 
origin, the veteran's extensive medical record as a whole 
lends support, in effect, to both the foregoing diagnoses and 
opinions by VA examiners and private practitioners.  In such 
cases, where the evidentiary record is evenly balanced, the 
benefit of the doubt must be resolved in the veteran's favor. 
Thus, with resolution of all reasonable doubt in the 
veteran's favor, the Board concludes that service connection 
for low back disability is warranted. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.310(a).

III. Increased (compensable) rating for residuals, left  
pubic symphysis fracture.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

The Board has also considered all regulatory provisions which 
are potentially applicable through the assertions and issues 
raised in the evidence of record as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) has 
repeatedly admonished that VA cannot substitute its own 
judgment or opinion for that of a medical expert.  See, i.e., 
Colvin v. Derwinski, 1 Vet. App. 761 (1991).

The Court has also held that a determination with regard to 
both entitlement to the assignment of specific ratings must 
be made upon a review of the entire evidentiary record 
including thorough and comprehensive examinations that are 
representative of the entire clinical picture.  Brown v. 
Brown, 5 Vet. App. 413 (1993).

The Court has also reviewed the method of evaluating 
increased ratings for musculoskeletal disorders (i.e., pubic 
symphysis fractures) in recent holdings.  In particular, it 
has addressed the use of several sections of 38 C.F.R. Part 
4.  When a diagnostic code provides for compensation based 
solely upon limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 must be considered, and the examination(s) 
upon which the rating decisions are based must adequately 
portray the extent of functional loss due to pain "on use or 
due to flare-ups." DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

The Court held in Hicks v. Brown, 8 Vet. App. 417 (1995) , 
that once degenerative arthritis is established by x-ray 
evidence, there are three circumstances under which 
compensation may be available for service-connected 
degenerative changes:

(1) where limitation of motion of a joint or joints 
is objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion, and that limitation of motion meets 
the criteria in the diagnostic code or codes 
applicable to the joint or joints involved, the 
corresponding rating under the code or codes will 
be assigned;

(2) where the objectively confirmed limitation of 
motion is not of a sufficient degree to warrant a 
compensable rating under the code or codes 
applicable to the joint or joints involved, a 
rating of 10 percent will be assigned for each 
major joint or group of minor joints affected, "to 
be combined, not added"; and
(3) where there is no limitation of motion, a 
rating of 10 percent or 20 percent, depending upon 
the degree of incapacity, may still be assigned if 
there is x-ray evidence of the involvement of 2 or 
more major joints or 2 or more minor joint groups.

In addition, Diagnostic Code 5003 is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate regulation, 38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.  Finally, the Court noted 
that "Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful 
motion of a major joint or groups caused by degenerative 
arthritis that is established by x-ray evidence to be limited 
motion even though a range of motion may be possible beyond 
the point when pain sets in."  Hicks v. Brown, Id.

When an unlisted condition is encountered, it may be rated 
without conjecture by analogy to another disability which has 
a closely related function.  38 C.F.R. § 4.20.

Plate II of 38 C.F.R. § 4.71 notes normal range of motion of 
the hip as 0 to 125 degrees in hip flexion and 0 to 45 
degrees on hip abduction.

The RO has rated the veteran's hip disability on the basis of 
analogy to the diagnostic code for sacroiliac injury and 
weakness.  When there are slight subjective symptoms only, a 
noncompensable rating is assignable.  When there is 
characteristic pain on motion, a 10 percent rating is 
assignable.  When there is muscle spasm on extreme forward 
bending and loss of lateral spine motion, a 20 percent rating 
is assignable.  38 C.F.R. § 4.71a; Diagnostic Code 5294.

Another possible analogous code might be that provided for 
limitation of the thigh on extension to 5 degrees which is 
ratable as 10 percent disabling under Diagnostic Code 5251.  
If rated under limitation of flexion of the thigh, a 10 
percent rating would be assignable if flexion was limited to 
45 degrees; a 20 percent rating is assignable when flexion is 
limited to 30 degrees; 30 percent is assignable when flexion 
is limited to 20 degrees; and a 40 percent rating is 
assignable when flexion is limited to 10 degrees under 
Diagnostic Code 5252.
For evaluation of femur impairment, when there is malunion of 
the femur with slight hip disability, a 10 percent rating 
might be assignable under Diagnostic Code 5255; or 20 percent 
for moderate hip disability; or 30 percent for marked hip 
disability, under Code 5255.

In evaluating muscle damage to those muscles which impact 
movement of the hip, in this case primarily the gluteus 
series, a noncompensable rating is assignable for slight 
impairment whether they involve Muscle Groups XV, XVI, XVII 
or XVIII under Diagnostic Codes 5315-18.

In general, a veteran's allegation of increased disability 
establishes a well-grounded claim.  Proscelle v. Derwinski, 2 
Vet. App. 269 (1992).  The Board finds that the aggregate of 
records and examinations provide an adequate clinical basis 
for reaching an equitable disposition of the issues on 
appeal, and since the case has already once been remanded by 
the Board and that requested development has been undertaken, 
further development is not required at this time.

The veteran's left pubic symphysis fracture itself is well 
healed although x-rays reveal bilateral osteoarthritis.  
During his RO hearing, the veteran testified that he 
experienced hip pain every day and took pain medications.  
The veteran clearly has some residual disability as a result 
of that inservice injury.  While the recent VA examiner noted 
no pain with AP or collateral compression of the pelvis, the 
veteran's range of motion was limited.  His forward flexion 
was to 100 degrees on the left and his abduction was to 35 
degrees on the left.  His adduction was to 25 degrees on the 
left and his external rotation was to 35 degrees on the left. 

Absent a specific and definitive criteria by which to rate 
this disability, the RO has rated the disability by analogy 
to sacroiliac weakness.  The Board finds that this is 
probably as appropriate as any other which might be utilized 
in this regard.

However, at present, the veteran's impairment is conceivably 
more than slight subjective symptoms only.  He reported 
characteristic pain on motion which more nearly approximates 
that criteria required for a 10 percent rating.  He does not 
now demonstrate such muscle spasm as to warrant an evaluation 
in excess of 10 percent under that criteria, nor does he have 
comparable symptoms to rate an evaluation in excess of 10 
percent under any other alternative schedular criteria.


ORDER

Service connection for low back disability as secondary to 
service-connected residuals, fracture of left pubic symphysis 
is granted. 

An increased evaluation for service-connected residuals, 
fracture of left pubic symphysis is granted.





_______________________________
	ROBERT E. SULLIVAN 
	Member, Board of Veterans' Appeals



 

